FILED
                                                                            FEB 08 2012
                            NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                    UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT



JULES JORDAN VIDEO, INC., a                      No. 11-56254
California corporation, et al.,
                                                 D.C. No. 2:05-cv-06771-SJO
               Plaintiffs - Appellees,           Consolidated with 8:05-cv-00517-
                                                 SJO and 2:05-cv-06769-SJO
  v.
                                                 MEMORANDUM *
144942 CANADA, INC., a Canadian
corporation d/b/a KAYTEL VIDEO
DISTRIBUTION, et al.,

               Defendants - Appellants

                    Appeal from the United States District Court
                       For the Central District of California
                     S. James Otero, District Judge, Presiding




Before:        KOZINSKI, Chief Judge, W. FLETCHER, Circuit Judge, and
               GETTLEMAN, District Judge.**

       Plaintiffs/Appellees’ (“plaintiffs”) motion for summary affirmance is

granted. In our previous opinion, we vacated the jury verdict in favor of plaintiff

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Robert W. Gettleman, Senior United States District
Judge for the Northern District of Illinois, sitting by designation.
Ashley Gasper on the right of publicity claim, reinstated the verdict in favor of

Jules Jordan Video and Gasper on copyright infringement, and remanded to the

district court for proceedings consistent with that opinion. Jules Jordan Video, Inc.

v. 144942 Canada Inc., 617 F.3d 1146, 1160-61 (9th Cir. 2010). Our prior

decision and mandate were based on a complete review of all arguments raised in

the initial appeal. The only proceeding necessary on remand was the entry of

judgment in favor of plaintiffs on the copyright claim. See Firth v. United States,

554 F.2d 990, 993-94 (9 th Cir. 1977).

       All arguments raised by defendants in the initial appeal as to the ownership

and validity of the copyrights were determined by this court to have been without

merit or waived by defendants’ failure to object to the special verdict form

submitted to the jury. Jules Jordan Video, 617 F.3d at 1160-61. To the extent that

defendants attempt now to raise new arguments challenging ownership and the

amount of the damage awards, those matters could have and should have been

raised in the initial appeal. Because they were not, they are waived. See

Kesselring v. F/T Arctic Hero, 95 F.3d 23, 24 (9th Cir. 1996) ( “Since appellant

failed to raise this issue in its first appeal, it is waived.”); Munoz v. Cnty. of

Imperial, 667 F.2d 811, 817 (9th Cir. 1982).




                                            2
       Finally, plaintiffs’ request for sanctions is denied. The time has come to put

this litigation to rest.




       MOTION FOR SUMMARY AFFIRMANCE GRANTED; REQUEST

FOR SANCTIONS DENIED




                                          3